Name: 2003/874/CFSP: Council Decision 2003/874/CFSP of 8 December 2003 implementing Joint Action 2003/472/CFSP with a view to contributing to the European Union cooperation programme for non-proliferation and disarmament in the Russian Federation
 Type: Decision
 Subject Matter: Europe;  cooperation policy;  European construction;  international security; NA
 Date Published: 2003-12-13

 Avis juridique important|32003D08742003/874/CFSP: Council Decision 2003/874/CFSP of 8 December 2003 implementing Joint Action 2003/472/CFSP with a view to contributing to the European Union cooperation programme for non-proliferation and disarmament in the Russian Federation Official Journal L 326 , 13/12/2003 P. 0049 - 0054Council Decision 2003/874/CFSPof 8 December 2003implementing Joint Action 2003/472/CFSP with a view to contributing to the European Union cooperation programme for non-proliferation and disarmament in the Russian FederationTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article 23(2) thereof,Having regard to Council Joint Action 2003/472/CFSP on the continuation of the European Union cooperation programme for non-proliferation and disarmament in the Russian Federation(1),Whereas:(1) This Decision is intended to implement Joint Action 2003/472/CFSP, by making a financial contribution to projects under the European Union cooperation programme for non-proliferation and disarmament in the Russian Federation, and in particular Article 2 thereof.(2) The Union wishes to continue its support to the Russian Federation in her pursuit of a safe and environmentally sound dismantlement or reconversion of infrastructure, equipment and scientific capabilities linked to weapons of mass destruction.(3) The Commission has agreed to be entrusted with the task of supervising the proper implementation of these projects,HAS DECIDED AS FOLLOWS:Article 1The following projects shall be included on the European Union cooperation programme for non-proliferation and disarmament in the Russian Federation:- support of the programme of ex-weapons plutonium disposition in Russia;- provision of equipment required to ensure the operation of the chemical weapons destruction facility in Kambarka, Republic of Udmurtia.A full description of the above activities is set out in Annexes I and II, respectively.Article 21. The financial reference amount for the purposes referred to in Article 1 shall be EUR 5550000.2. The management of the expenditure financed by the amount specified in paragraph 1 shall be subject to the European Community procedures and rules applicable to the general budget of the European Union, with the exception that any pre-financing shall not remain the property of the European Community. The Commission may delegate the implementation of the projects set out in Article 1 to the entities identified in Annexes I and II.3. The Member States, whose entities are identified in the Annexes I and II, shall take the necessary steps to ensure the efficient running of the projects at Member State level.4. The Member States, in cooperation with the Commission, shall ensure adequate visibility of the EU contribution to the projects and appropriate follow-up with regard to the projects.Article 3The Commission shall report on the implementation of this Decision in accordance with Article 3(1) of Joint Action 2003/472/CFSP.Article 41. This Decision shall take effect on the date of its adoption.It shall expire on the date of expiry of Joint Action 2003/472/CFSP.2. This Decision shall be reviewed within six months from the date of its adoption.Article 5This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 8 December 2003.For the CouncilThe PresidentF. Frattini(1) OJ L 157, 26.6.2003, p. 69.ANNEX ISUPPORT OF THE PROGRAMME OF EX-WEAPONS PLUTONIUM DISPOSITION IN RUSSIA1. DescriptionUnder the Intergovernmental Agreement of September 2000 between the United States of America and the Russian Federation, each side will dispose of 34 tonnes of weapon-grade plutonium. Both sides have declared their intention to convert this plutonium into mixed-oxide fuel (MOX) and to load it in existing reactors.It is proposed that, as done since the adoption in 1999 of the Joint Action establishing a European Union cooperation programme for non-proliferation and disarmament in the Russian Federation, the EU continues to support two types of activities which are placed on the critical path of this programme in Russia:- safety regulations: regulatory documents developed by the Russian nuclear safety authority (Gosatomnadzor, abridged GAN) to cover the use of ex-weapons plutonium in Russian reactors,- MOX demonstration: studies and experiments for MOX fuel demonstration and licensing which are part of a programme also called the 3-LTA programme (for lead test assemblies).1.1. Safety regulationsIn the Russian Federation, it is the role of the independent Russian Nuclear Safety Authority, the Gosatomnadzor (GAN), to set their requirements and to verify that they are met, before the licence can be issued to allow the start of the operations.Under the Joint Action EUR 500000 (Joint Action 1999/878/CFSP) and EUR 1300000 (Council Decision 2001/493/CFSP) have already been allocated to support the start of the development by the GAN of first priority documents needed for the activities of plutonium disposition. The project was implemented under the French-German-Russian Agreement of 1998, by the CEA (Commissariat Ã l'Ã ©nergie atomique), who passed contracts with the GAN and its advisers (IBRAE) to draft such regulatory documents, and also with experienced EU safety experts (grouped under Risk-Audit) for reviewing these documents.There was a basic agreement between the European Commission and the National Nuclear Security Administration (NNSA) of the United States Department of Energy (DoE) to share the financial support of the GAN activities in such tasks.By mid 2003, 12 regulatory documents, from a total of 16, had been drafted and six of them reviewed. The second, improved version of three documents was ready for final review prior to official publication.The present project covers the financing of three further documents written by the GAN and its advisers, and the review of Russian work by EU safety experts. It will be implemented on the basis of a new French-Russian Agreement. This will be done again in close cooperation with the American NNSA.The three documents planned to be developed by the GAN and its technical advisers will cover the use of ex-weapons plutonium in nuclear reactors in Russia as follows:- one further regulatory document on fire safety in nuclear fuel cycle facilities,- review of design documentation on construction of a fuel fabrication facility at NIIAR site for the three lead test assemblies to be loaded in a VVER-1000 reactor; certification of the related equipment,- review of VNIINM design documentation on process modernisation for testing MOX fuel fabrication process using Russian materials, and certification of the related equipment.The GAN expert reviews prepare the licensing of these activities, which are part of the MOX demonstration programme. In addition to reviewing the three GAN documents quoted, the EU safety experts will also review, in parallel to their US counterparts, the general safety regulations for nuclear fuel cycle facilities, a document under revision at GAN.1.2. MOX DemonstrationUnder the Joint Action, EUR 1300000 and EUR 1500000 have already been allocated to support the start of this development by the Joint Action 1999/878/CFSP and Council Decision 2001/493/CFSP, respectively. The basis is mainly given by an overall programme for MOX demonstration elaborated in 2000 by the Bochvar Institute, approved by Minatom and accepted by GAN. This programme is made of a sequence of many steps leading finally to the loading of three MOX fuel assemblies (lead test assemblies, LTA) into a VVER-1000 reactor at Balakovo. It is thus also referred to as the 3-LTA programme.The project has been implemented under the French-German-Russian Agreement of 1998, by the CEA (Commissariat Ã l'energie atomique), who passed direct contracts with the Russian institutes designated by the Minatom. By mid 2003, 12 contracts, from a total of 15, covering as many steps of the programme, were being executed at five different institutes of Minatom. The present project covers the financing of four further steps of the MOX demonstration programme (3-LTA programme).The safe, secure and technologically sound implementation of the disposition of the ex-weapons plutonium in Russia is a priority issue. This project is necessary in this perspective, as it is placed on the critical path. It will be implemented on the basis of a new French-Russian Agreement. The choice of the steps selected is done in common with the French and Russian partners, and it will also be communicated to the US DoE National Nuclear Security Administration (NNSA).The identified further steps in the 3-LTA programme cover:- modernisation of a processing line for fabrication of MOX ampoules (short rods),- development of a post-irradiation programme in test reactors,- fuel performance codes updating for ampoules and MOX fuel rod design,- modernisation and adaptation of the VVER plant equipment to allow MOX loading.It is worth noting that in 2002 Minatom designated TVEL as integrator for all MOX fuel activities in the programme, to coordinate the tasks of the various institutes depending of Minatom (like VNIINM Bochvar). On the other hand, RosEnergoAtom is responsible for the operations in its power plants, like the VVERs-1000 at Balakovo. The three first steps mentioned above involve TVEL and Minatom institutes, while the last one involves RosEnergoAtom/Balakovo.2. ObjectivesOverall objective: to develop the capacity for the safe disposition of ex-weapons plutonium in the Russian Federation.Project purposesFor 1.1: on the basis of regulatory documents written by the GAN, to license some steps of the new fuel cycle needed, implying the use of MOX fuel.For 1.2: to perform studies and experiments allowing the use of MOX fuel, and the loading of three lead test assemblies in a VVER-1000 reactor at Balakovo.Project resultsFor 1.1: expert reviews produced by the GAN and commented by EU safety experts; certificates from pre-licensing of some steps of the fuel cycle.For 1.2: output of the different steps described above (reports, installed equipment).3. DurationThe expected duration of the implementation is two years.An evaluation of the work is proposed six months after signature of the first contracts.4. BeneficiariesFor 1.1: the GAN is the Russian entity benefiting from the outcome of the project.For 1.2: the Minatom is the Russian entity benefiting from the outcome of the project.Both GAN and Minatom will nominate from their organisations high ranking official contact persons for the project, having sufficient capacity and responsibility for ensuring an efficient cooperation with the Member State entity entrusted with implementation of the projects.5. Member State entity to be entrusted with the implementation of the projectsFor 1.1 and 1.2 alike:- Member State: France, represented by the French Ministry of Foreign Affairs,- Implementing Agency: Commissariat de l'Ã ©nergie atomique (CEA).6. Third party participantsFor the purpose of implementation of the tasks of the projects, the CEA may establish:- for 1.1: direct contracts with the GAN/advisers (still to be designated) staff for the work to be done in Russia and with the experienced EU safety experts of Risk-Audit for the review work,- for 1.2: direct contracts with the Russian institutes designated by Minatom to do the work in Russia.The CEA, assisted by experts, will supervise the execution of the Russian tasks and will be responsible to ensure full coherence with activities financed by other bodies, in particular under US-RF bilateral programmes.Contacts will be established with US DoE (NNSA) representatives to ensure that this project be complementary to US activities.7. Estimated required means7.1. Safety RegulationsAbout 70 % of the amount is covering Russian expenses, which are primarily labour costs, plus some travel and equipment costs. The remaining about 30 % are foreseen for the nuclear safety experts reviewing GAN's work.The rates will be based on the estimates given in the following GAN document:"List of the federal standards and rules and other regulations in the field of nuclear energy use to be developed within the framework of the project on weapon-grade plutonium disposition",of April 2001.7.2. MOX DemonstrationThe whole amount is covering Russian expenses which are primarily labour costs.The rates will be based on the estimates given in the following document:"Programme for MOX fuel licensing and manufacturing of three pilot fuel assemblies for VVER-1000 reactor,"of October 2000, approved by Minatom and accepted by GAN.The total amount for the two projects includes contingencies and for travel and translation expenses of the implementing agency, directly related to the implementation of the projects.8. Financial reference amount to cover the cost of the projects>TABLE>In addition, the overall project costs include an amount of EUR 50000 to cover travel costs and allowances of the identified Member State entity, directly related to the management of the project, and contingencies.Total: EUR 1500000.ANNEX IIPROVISION OF EQUIPMENT REQUIRED TO ENSURE THE OPERATION OF THE CHEMICAL WEAPONS DESTRUCTION FACILITY IN KAMBARKA, REPUBLIC OF UDMURTIA1. Description1.1. BackgroundInternational support is of vital importance for the Russian Federation to fulfil its obligations under the Chemical Weapons Convention, facilitating and complementing Russian efforts to implement its comprehensive chemical weapons (CW) destruction programme.A second destruction facility is to be constructed at the Kambarka storage site, where some 6000 metric tons of the blistering agent lewisite are stored in large steel tanks. This storage represents 16 % of the total amount of CW in the Russian Federation.At earlier stages projects have been implemented in Kambarka by Sweden (risk analysis, training and equipment for a public communication Centre, analytical instrument for the local hospital) and by Finland (specially-designed warning system for detecting accidental outflow of the stored CW chemicals).1.2. Scope of activities to be performed under the projectThe present project finances the provision of key engineering support elements for the CW destruction facility in Kambarka. The equipment provided will consist of a cooling station, a nitrogen-oxygen station, compressor and diesel stations as well as other hardware components required for the functioning of the facility.Experience from the smaller destruction facility in Gorny, built with the support of the Federal Republic of Germany and the EU Joint Action, will be used for the Kambarka facility. The technical documentation needed for the procurement process has been developed and made available by the Russian Federal State Design Institute "SoyuzpromNIIproekt".2. ObjectivesOverall objective: to have assisted the Russian Federation to fulfil its objectives under the CW Convention.Project purpose: to have assisted the Russian Federation's efforts to destroy chemical weapons in the destruction facility in Kambarka, Republic of Udmurtia.Project results: to have provided essential hardware components required for the functioning of the Kambarka CW destruction facility.3. DurationThe planned overall duration of the project is 24 months. This includes a procurement preparation phase of approximately four months, consisting of the preparation of detailed terms of reference and technical specifications, a procurement and contracting phase of another six months, and finally a production and delivery phase of a further 14 months. The project is planned to begin by the end of 2003.4. BeneficiaryThe main entity benefiting from the outcome of the project is the Russian Munitions Agency, which is the body in charge of the federal target program "Destruction of chemical weapons stockpiles in the Russian Federation".5. Member State entity to be entrusted with the implementation of the project- Member State: Federal Republic of Germany,- Implementing Agency: Federal Ministry of Foreign Affairs (AuswÃ ¤rtiges Amt), assisted by the Bundesamt fÃ ¼r Wehrtechnik und Beschaffung.6. Third party participantsThis project will be financed 100 % by the EU Joint Action. Germany will implement the project in parallel with its own projects in Kambarka.7. Estimated required meansThe EU contribution will cover the procurement and delivery of equipment required for the operation of the cooling station, nitrogen-oxygen station, compressor station and diesel station as well as other equipment required for the functioning of the chemical weapons destruction facility in Kambarka. The estimated costs of these equipments are as follows:>TABLE>In addition, the overall project costs include an amount of EUR 50000 to cover travel costs and allowances of the identified Member State entity, directly related to the management of the project, and contingencies.8. Financial reference amount to cover the cost of the projectThe total cost of the project is EUR 4050000.